United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 25, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-60527
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ELEKE DAVIS

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 2:03-CR-144-All
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Eleke Davis appeals his conviction and sentence for

possession with intent to distribute crack cocaine.     We affirm.

     We hold that the district court did not erroneously

determine that the confidential informant’s tip, which had been

corroborated by the officers’ observations, was sufficient to

establish probable cause to search Davis’s vehicle.     See United

States v. Morales, 171 F.3d 978, 981-82 (5th Cir. 1999).       We

further hold that the district court did not abuse its discretion


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60527
                                -2-

in refusing to disclose the informant’s identity.   See United

States v. Mendoza-Burciaga, 981 F.2d 192, 195 (5th Cir. 1992).

     Davis failed to renew his motion for judgment of acquittal

at the close of evidence; therefore, we review his sufficiency

of the evidence argument only for a determination whether the

record is devoid of evidence pointing to his guilt and hold that

circumstantial evidence other than Davis’s mere presence in the

vehicle supported the jury’s finding that he knowingly possessed

the crack seized from the dashboard compartment.    See United

States v. Herrera, 313 F.3d 882, 885 (5th Cir. 2002) (en banc);

United States v. Jones, 185 F.3d 459, 464 (5th Cir. 1999).     Davis

has failed to show an abuse of discretion on the part of the

district court in allowing Agent Jeff Killion’s phone call

testimony into evidence.   See United States v. Lewis, 902 F.2d

1176, 1179 & n.2 (5th Cir. 1990).

     Finally, Davis contends that the Mississippi statutory

scheme under which he was convicted as an adult for crimes

committed when he was a juvenile is unconstitutional and,

therefore, that his designation as a “career offender” under

U.S.S.G. § 4B1.1 was erroneous.   The district court, however, in

its discretion chose not to inquire into the validity of those

prior convictions on that basis, and Davis has not shown the

district court’s decision to be an abuse of its discretion.      See

United States v. Canales, 960 F.2d 1311, 1315 (5th Cir. 1992).

     AFFIRMED.